Citation Nr: 0606614	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cold-injury 
residuals of the hands.

2.  Entitlement to service connection for cold-injury 
residuals of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from December 1948 to May 
1952.  The veteran served in Korea during the Korean War and 
is a recipient of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issue of entitlement to service connection for cold 
injury residuals of the feet is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

The veteran currently has no residuals of cold injury of the 
hands.  


CONCLUSION OF LAW

Cold injury residuals of the hands were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for cold injury 
residuals of the hands and feet.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the initial notice provided in February 
2002 did not fully comply with the requirements of the VCAA.  
An additional notice letter was provided in February 2004, 
which included notice that the veteran should provide any 
pertinent evidence in his possession.  

The Board also notes that, with respect to cold injury 
residuals of the hands, the veteran has been afforded an 
appropriate VA examination and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The RO attempted to obtain the 
veteran's service medical records, and certification of their 
unavailability was received from the National Personnel 
Records Center.  In light of the absence of service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As will be explained in more detail below, the Board finds 
that the absence of the veteran's service medical records is 
not material to his claim.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in August 2004.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of this claim by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that the veteran is a recipient of 
the Combat Infantryman Badge, and is therefore considered to 
have engaged in combat with the enemy for purposes of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  
Under the cited provisions, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Accordingly, the veteran's account of 
having suffered cold injury to his hands during his service 
in Korea during the Korean War is accepted as true even 
though there is no in-service documentation of such injury.  
The Board also notes that fellow servicemen who served in 
Korea with the veteran have submitted letters attesting to 
their knowledge of his service during November of 1950 near 
the Chosin Reservoir.  

While the Board accepts the veteran's account of his in-
service cold injury, this alone does not entitle him to 
service connection.  The Court has held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
affirmed that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there is a nexus between the in-service 
event and the current disability.

With respect to a current disability, the veteran has been 
afforded two VA cold injury examinations.  In October 2002, 
the examiner found no evidence of any lesions of the skin of 
the hands, and found that there was no evidence of any old 
scarring or chronic scarring related to tissue loss.  The 
examiner concluded, "I do not think he has any residuals of 
his cold injury."  

In June 2004, the examiner found no cyanosis or whitening of 
the fingertips, which were normal in color.  The fingers had 
normal capillary refill time of less than 1 second.  There 
was no evidence on examination of any scarification which 
would indicate prior tissue loss.  The digits were entirely 
intact.  There was no hypersensitivity or hyposensitivity.  
The veteran had 3 out of 3 sensation to sharp and dull 
stimuli to the fingers.  The examiner's opinion was, "I do 
not find any residual as far as any tissue loss or damage 
residual from the cold injury, which I believe was frost nip 
and not frost bite."  He further stated that he could not 
with any surety say that the veteran's complaint of 
sensitivity to extreme cold is a residual from his original 
exposure to the cold climate in Korea.  The examiner found 
that, from the way the veteran described the sensation he 
gets in extremely cold weather, it is not that much different 
from the normal tingling that one would get in the fingertips 
in extremely cold weather.  

A letter from D.G.H., D.P.M., dated in October 2003, states 
simply that, "I believe it is at least likely his foot 
condition can be contributed to his experience in Korea 
during the war.  Including the diagnosis of immersion foot."  
That opinion did not discuss cold injury to the hands.  Thus, 
while the veteran's account of having suffered cold injury to 
his hands in service is accepted as true, the medical 
evidence with respect to whether the veteran has a current 
disability of the hands preponderates overwhelmingly against 
the claim.  


ORDER

Service connection for cold injury residuals of the hands is 
denied.


REMAND

In a letter dated in October 2003, D.G.H., D.P.M. stated, "I 
believe it is at least likely his foot condition can be 
contributed to his experience in Korea during the war.  
Including the diagnosis of immersion foot."  No examination 
report or clinical findings were included to support that 
diagnosis and opinion, and it is unclear on what basis D.G.H. 
made his diagnosis.  Following receipt of the October 2003 
opinion, it does not appear that any efforts were undertaken 
to obtain additional records from D.G.H. or to request that 
he elaborate on his diagnosis.  

The evidence reasonably indicates the existence of medical 
records pertinent to this appeal, which are not already of 
record.  The Board finds that an effort must be made to 
obtain these records, if they exist, prior to reaching a 
decision in the veteran's case.  

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of any current cold injury 
residuals of the feet, or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  The veteran 
should be specifically requested to 
provide records or authorization to 
obtain records of D.G.H., D.P.M. that 
support a diagnosis of a current 
disability due to cold injury of the 
feet.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


